Citation Nr: 9920881	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total rating for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that granted the veteran entitlement to a total 
rating for compensation on the basis of individual 
unemployability.  A notice of disagreement regarding the 
effective date assigned for this rating was received in 
November 1996.  A statement of the case was issued in January 
1997.  A substantive appeal was received from the veteran in 
February 1997.  A hearing was scheduled to be held at the RO 
in October 1998, but the veteran failed to appear for this 
hearing.  


REMAND

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992). In addition a VA 
treatment record may be informal claim.  38 C.F.R. § 3.157 
(1998).  A review of the file reveals that there may be 
relevant VA medical records available that have not been 
associated with the claims folder.  For example, during April 
1990 treatment the veteran has indicated that he received 
psychiatric treatment at a VA facility in North Carolina from 
1987 to 1989.  Also, it appears that the veteran was accepted 
into the Chapter 31 vocational rehabilitation program in 
1983, and that he applied for this program in February 1993 
but there is no indication in the claims file whether this 
was granted or denied.  These records (i.e. medical records 
and the Chapter 31 folder) must be associated with the file 
before further review of the veteran's claim may be 
undertaken.  

The Board also notes that in August 1983, the veteran filed a 
notice of disagreement with the effective date assigned for 
an increased rating for his service-connected bilateral 
hearing loss.  Specifically, in a July 1983 decision, the RO 
increased the disability evaluation for bilateral hearing 
loss from 0 to 40 percent effective from April 6, 1983.  The 
veteran claimed he received treatment at VA ACC (the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania) in 
February 1983.  However, the RO never issued a statement of 
the case.  As such, one should be issued by the RO regarding 
this issue.  See 38 C.F.R. § 19.26 (1998); Manlincon v. West, 
12 Vet.App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).

Finally, in a September 1985 and a May 1986 and a June 1986 
RO decision, service connection was denied for a shell 
fragment wound to the right leg.  However, it does not appear 
that the veteran was notified of this/these decision(s) or 
given his appellate rights.  The RO should either show that 
it did provide the veteran with notice of this/these 
decision(s) and appellate rights, or provide same at this 
time.  

In view of all of the above, this matter id REMANDED to the 
RO for the following action:

1.  The RO should take the appropriate 
steps to associate with the record all VA 
records not currently of record, 
especially, those from the Broad and 
Cherry Street Clinic, the VAMC, and the 
VA hospital at 38th Street and Woodlawn 
Street in Philadelphia, and those from 
the VAMC in Fayetteville, North Carolina.  

The veteran's Chapter 31 folder should 
also be associated with the record.  The 
RO should also indicate what became of 
the veteran's 1993 application for 
Chapter 31 benefits, i.e., was it granted 
or denied.

2.  A statement of the case should be 
issued to the veteran and his 
representative by the RO with respect to 
the veteran's August 1983 notice of 
disagreement regarding the effective date 
assigned for the 40 percent evaluation 
for his service-connected bilateral 
hearing loss (see the July 1983 RO 
decision).  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place this issue 
in appellate status. 38 C.F.R. § 19.26 
(1998).

3.  The RO should provide proof that 
notice of the September 1985 action or 
the May 1986 or the June 1986 action was 
sent to the veteran along with his 
appellate rights or should provide the 
veteran and his representative with 
notice of this/these decision(s) along 
with appellate rights.  

4.  After the above development, the RO 
should readjudicate the veteran's claim 
for a total rating for compensation 
purposes based on individual 
unemployability. If this decision is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


